                Case 2:19-cv-00490-TSZ Document 56 Filed 06/08/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
      ESTATE OF WANGSHENG LENG, by
      and through administrator, LIPING YANG,
 8
                             Plaintiffs,
 9                                                        C19-490 TSZ
           v.
10                                                        MINUTE ORDER
      CITY OF ISSAQUAH, et al.,
11
                             Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)   Defendants’ motion, docket no. 53, to strike plaintiffs’ pending motion to
   exceed the limit on depositions because it was not filed before the discovery motions
15
   filing deadline is DENIED. Plaintiffs are sua sponte GRANTED an extension of time,
   and their pending motion will be considered timely filed.
16
           (2)   Plaintiffs’ motion, docket no. 52, to exceed the limit of ten (10) depositions
17 is GRANTED. The Court will permit plaintiffs to depose defendants’ expert Irvin S.
   Scher, Ph.D., P.E. and Issaquah Police Commander Wilson.
18
           (3)   The deadline for completing the two remaining depositions is July 10,
19 2020. The deadline for filing dispositive motions is CONTINUED from June 25, 2020,
   to July 30, 2020. The deadline for filing motions related to expert testimony (for
20 example, Daubert motions) is CONTINUED from July 2, 2020, to July 30, 2020.

21         (4)   The trial date of September 18, 2020, the pretrial conference date of
   September 11, 2020, and the deadlines for filing motions in limine, a pretrial order, trial
22 briefs, proposed voir dire questions, and proposed jury instructions are STRICKEN. The

23

     MINUTE ORDER - 1
              Case 2:19-cv-00490-TSZ Document 56 Filed 06/08/20 Page 2 of 2



 1 trial date and related dates and deadlines will be reset, if appropriate, after the Court rules
   on any pending motions.
 2
           (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4         Dated this 8th day of June, 2020.

 5                                                     William M. McCool
                                                       Clerk
 6
                                                       s/Karen Dews
 7                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
